Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 30, 2004 (People v Reid, 9 AD3d 921 [2004]), affirming a sentence of the Supreme Court, Kings County, imposed August 13, 2002.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *499effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Miller, Rivera and Santucci, JJ., concur.